Case 8:21-cv-00547-KKM-TGW Document 55 Filed 06/02/21 Page 1 of 7 PageID 518




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SORALIZ CARTAGENA and NELSON
FIGUEROA, individually and on behalf
of their child, J.F., a minor,

      Plaintiffs,

v.                                           Case No. 8:21-cv-00547-KKM-TGW

MARIA MARTINO-VILLANUEVA, M.D.;
KRYSTA FEE, CNM; WOMEN’S CARE
FLORIDA, LLC; and SUNCOAST
COMMUNITY HEALTH CENTERS, INC.,

    Defendants.
______________________________/

     DEFENDANT, WOMEN’S CARE FLORIDA, L.L.C.’S, REPLY TO
      PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
      WOMEN’S CARE FLORIDA, L.L.C.’S MOTION TO DISMISS

      Defendant, Women’s Care Florida, L.L.C., by and through its undersigned

counsel (“WCF”), hereby files its Reply to the Plaintiffs’ Memorandum of Law in

Opposition to Women’s Care Florida, L.L.C.’s, Motion to Dismiss (Doc. 49) to

address the numerous inaccurate factual assertions and improper legal arguments

put forth by the Plaintiffs.

      First, WCF’s Motion to Dismiss was timely filed given the explicit agreement

to stay this matter until the issues of the applicability of the Federal Tort Claims

Act and the representation of Maria Martino-Villanueva, M.D. (“Suncoast OB

Martino”) was resolved. (See Plaintiffs’ Agreement to Stay as to WCF entered into
Case 8:21-cv-00547-KKM-TGW Document 55 Filed 06/02/21 Page 2 of 7 PageID 519




on February 2, 2021, attached as “Exhibit A”). WCF at all times relied upon that

Agreement and the Plaintiffs’ acknowledgement that WCF would not be filing an

answer and/or responsive pleading until this process had concluded. Id. No where

in this Agreement did the Plaintiffs’ specify that this Stay was only applicable to

the State action. Id.

      Moreover, between March 21, 2021, and April 5, 2021, Counsel for the

Plaintiffs routinely communicated with WCF and never once questioned why WCF

had yet to respond, which is because they were aware that WCF was operating

pursuant to the Stay. (See Communication to Plaintiffs’ Counsel on March 25,

2021, attached as “Exhibit B”). Importantly, if the Plaintiffs truly believed that the

mutually agreed upon Stay had, in fact, expired, which it had not, then they would

have so advised on March 25, 2021, upon the inquiry of whether the Plaintiffs

would be dismissing WCF because, if not, WCF would file a notice of appearance

and respond. Id. However, no assertions of an untimely response were raised when

WCF referenced the Stay, as the Plaintiffs knew it was still in place. Moreover, to

the extent that the Plaintiffs claim that WCF’s response is untimely as it was not

filed within seven (7) days of removal to federal court, it is important to recognize

that it could not have been as the notice of removal was never served upon WCF

when filed and the Plaintiffs never provided it. WCF did not, and could not, have

known about the removal until well after this seven (7) day time period. Thus, the

Motion ought to be ruled upon.



                                          2
Case 8:21-cv-00547-KKM-TGW Document 55 Filed 06/02/21 Page 3 of 7 PageID 520




      Of significant concern, the Plaintiffs have used the leave requested by WCF

to reply to the Plaintiffs’ Response in Opposition of the United States’ Motion to

Dismiss as some type of evidence of the nexus they desperately seek. Entirely to

the contrary, WCF felt compelled to correct the material misrepresentations the

Plaintiffs made in their Response in Opposition to the United States’ Motion to

Dismiss. Shockingly, they represented: “As such, Plaintiffs were unaware

until March 9, 2021 (via removal) that Dr. Martino was perhaps acting for

Suncoast instead of Women’s Care while at the hospital.” (See Doc. 35) (emphasis

added.) The Plaintiffs know this is a blatant falsehood as they expressly

acknowledged the ongoing FTCA-deeming process for Suncoast OB Martino as

early as June of 2020, over eight (8) months prior. (See Plaintiffs’

Correspondence Acknowledging Suncoast OB Martino’s FTCA Deeming Process

on June 24, 2020, attached as “Exhibit C”). (See also Suncoast OB Martino’s

Presuit Discovery Responses sent on July 10, 2020, Doc. 35-8 ¶ 17) (specifying

“any and all medical care and treatment rendered to patient, Soraliz Cartagena,

during the delivery of J.F., was provided through Suncoast Community Health

Center, Inc. As such, Dr. Martino Villanueva ought to be afforded protection and

immunity under the Federal Tort Claims Act.”)

      In the Plaintiffs’ Response, they also allege that Suncoast OB Martino

“responded late or did not respond at all” to the Plaintiffs’ presuit discovery

requests. Although any references to the presuit screening period ought never be

considered for any purpose in litigation (See WCF’s Motion to Strike, Doc. 44), the

                                        3
Case 8:21-cv-00547-KKM-TGW Document 55 Filed 06/02/21 Page 4 of 7 PageID 521




Plaintiffs are fully aware that Suncoast OB Martino absolutely responded to their

presuit discovery requests, which they have repeatedly attached as exhibits to

several prior pleadings in this case. (See Doc. 35-8 ¶ 17).

      Another flagrant misrepresentation contained in the Plaintiffs’ Response is

that they requested Suncoast OB Martino’s Contract with Suncoast Community

Health Center but “no response was ever received” which they wish would have

been provided because it would have “shed light” on this issue of her services for

Suncoast Community Health Centers. This representation could not be farther

from the truth. The Plaintiffs requested this contract on August 5, 2020, and it was

provided within three (3) business days of the request. (See Correspondence from

WCF Providing the Suncoast Agreement requested the week prior, attached as

“Exhibit D”).

      Moreover, and although the Plaintiffs are attempting to suggest otherwise,

Suncoast OB Martino never treated Ms. Cartagena during her prenatal care at WCF

nor did Ms. Cartagena establish herself as a patient for OB management at WCF.

Ms. Cartagena was a “Suncoast/Midwife Patient,” as reflected in all of her medical

records, who received her prenatal care from Suncoast Community Health

Centers. She went to WCF for outside diagnostic prenatal testing, only,

commencing on August 9, 2016. (Doc. 13-4). There are no allegations involving the

imaging at WCF, as this case solely involves the timing and management of the

delivery at the Hospital. This was WCF’s only involvement in this case. Suncoast

OB Martino never saw Ms. Cartagena at WCF, never provided any services to her

                                          4
Case 8:21-cv-00547-KKM-TGW Document 55 Filed 06/02/21 Page 5 of 7 PageID 522




on behalf of WCF, and the Plaintiffs have been unable to offer any medical records

to suggest otherwise. The only prenatal record referenced by the Plaintiffs that lists

Suncoast OB Martino is a Nursing Triage record from Suncoast Community Health

Centers on June 30, 2016, wherein Suncoast OB Martino, a Suncoast Provider, was

listed as an auto-populated provider in the header. This is not a WCF medical

record, and occurred prior to Ms. Cartagena ever stepping foot into WCF for

prenatal diagnostic testing on August 9, 2016. Id. As such, any attempts to suggest

that Suncoast OB Martino rendered prenatal care through WCF or otherwise is

misguided and intentionally inaccurate.

      The Plaintiffs imply that Suncoast OB Martino was “chang[ing] hats” and

that WCF is attempting to misrepresent for whom she was working at the time of

the events at issue, this is utterly false. Rather, WCF has been crystal clear that OB

Martino was not rendering care on its behalf when assisting at the end of Ms.

Cartagena’s delivery at the Hospital but was, instead, acting in her separate and

distinct volunteer relationship with Suncoast Community Health Centers.

Suncoast OB Martino never rendered medical care and treatment to Ms. Cartagena

through WCF and, importantly, there were no Health Care Providers acting on

behalf of WCF who were involved in Ms. Cartagena’s labor and delivery at the

Hospital, which is the only medical care and treatment subject to the pending

medical negligence action. (See Doc. 25). The only claim pending against WCF is

for its alleged vicarious liability for the medical care and treatment rendered by

Suncoast OB Martino at the Hospital during the end of Ms. Cartagena’s active labor

                                          5
Case 8:21-cv-00547-KKM-TGW Document 55 Filed 06/02/21 Page 6 of 7 PageID 523




and delivery when consulted by the Suncoast Midwife, who has also been deemed

to be an employee of the Public Health Service at the time of the at-issue medical

care and treatment acting within that course and scope during the delivery at the

Hospital. (See Docs. 11-1, 11-2).

      The Plaintiffs’ attempt to defeat the dismissal of WCF by claiming apparent

agency likewise fails under Florida Law. Apparent agency is not, and has never

been, pled by the Plaintiffs. (See Pls.’ Compl. ¶¶ 43-44). An action against WCF

cannot be maintained under a theory of vicariously liability that has never been

pled. See Goldschmidt v. Holman, 571 So. 2d 422, 423 (Fla. 1990); Tamiami Trail

Tours, Inc. v. Cotton, 463 So. 2d 1126 (Fla. 1985). As the Plaintiffs have failed to

plead apparent agency in their Complaint and each of the requisite elements to

support such a cause of action are absent, it must not be considered by the Court.

      Lastly, the Plaintiffs repeatedly suggest that they ought to be entitled to

conduct limited discovery regarding the validity of the extensive United States’

deeming process as to Suncoast OB Martino. WCF vehemently disagrees that

limited discovery ought to be afforded and defers to the United States’ arguments

and caselaw that these issues must to be determined as a matter of law as

referenced in its Motion to Substitute the United States of America as Defendant

(Doc. 11), Motion to Dismiss and Memorandum of Law (Doc. 14), and all responses

to the Plaintiffs’ various motions.




                                         6
Case 8:21-cv-00547-KKM-TGW Document 55 Filed 06/02/21 Page 7 of 7 PageID 524




      WHEREFORE, the Defendant, Women’s Care Florida, L.L.C., respectfully

requests that this Honorable Court enter an order dismissing Count III of the

Plaintiffs’ Complaint; and for such other and further relief as this Court deems just

and proper.



                                       Respectfully submitted,

                                        /s/ Mindy McLaughlin_________
                                       MINDY MCLAUGHLIN, ESQUIRE
                                       Florida Bar No.: 96260
                                       CARISSA WHEELER BRUMBY, ESQUIRE
                                       Florida Bar No.: 89438
                                       BEYTIN, MCLAUGHLIN, MCLAUGHLIN,
                                       O’HARA, & BOCCHINO, P.A.
                                       1706 East Eleventh Avenue
                                       Tampa, Florida 33605
                                       Tel: (813) 226-3000; Fax: (813) 226-3001
                                       Primary: mmeservice@law-fla.com
                                       Secondary: law-fla@outlook.com
                                       Attorneys for Defendant Women’s Care
                                       Florida, L.L.C.


                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 2, 2021, this Reply to the Plaintiffs’

Memorandum of Law in Opposition to Women’s Care Florida, L.L.C.’s, Motion to

Dismiss was filed using the Court’s CM/ECF system which will provide a copy to

all counsel of record.




                                        /s/ Mindy McLaughlin_________
                                       Attorney

                                         7
